Citation Nr: 0834181	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  04-35 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a bilateral foot 
condition, to include the removal of all ten toenails.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to October 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, in which service connection for jungle 
rot, all ten toes, was denied.

In November 2007, this case was remanded for further 
development, including to afford the veteran VA examination.  
The issue was then recharacterized as is reflected on the 
first page of this decision.  The requested development 
having been completed, the claim is now again before the 
Board.


FINDING OF FACT

The preponderance of the medical evidence is against a 
finding that the veteran manifests a bilateral foot 
disability to include the removal of all 10 toenails that is 
the etiological result of his active service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot 
disability, including the removal of all ten toes, have not 
been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In November 2003, March 2006, and November 2007 letters, the 
RO included an explanation of VA's duty to assist in 
obtaining records and providing a medical examination or 
opinion where necessary.  The letters also requested that the 
appellant sign and return authorization forms providing 
consent for VA to obtain private medical records and that the 
appellant submit any evidence that he had in his possession 
that tended to establish the claimed foot condition had 
existed from service to the present time; any treatment 
records pertaining to the claim; and any medical evidence of 
current disabilities.

The July 2004 statement of the case and subsequent 
supplemental statements of the case provided the veteran with 
the relevant regulations for his claim for service 
connection, including those governing VA's notice and 
assistance duties, as well as an explanation of the reason 
for the denial of the claim.  Moreover, the record shows that 
the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his service connection claims, and as such, that 
he had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  See Sanders, supra.

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to testify before the Board, which he 
initially requested and then withdrew.  In addition, as 
mentioned above, the claim was remanded in November 2007 for 
further development, including VA examination.  This was 
accomplished.

VA treatment records from a VA Medical Center (VAMC) from 
1970 to 1980 were requested but found to be unavailable.  The 
veteran was notified.  

All other known and available records relevant to the issues 
on appeal have been obtained and associated with the claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); Hick 
son v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Aleman v. Brown, 9 Vet. App. 518 
(1996).

The veteran's reports of medical examination and history at 
entrance to active service show no diagnoses, defects, 
complaints, or other findings concerning his skin, including 
his feet. Service medical records show no complaints of or 
treatment for a skin or foot condition.  However, the veteran 
asserts that he was infected as a result of active service in 
Vietnam.  Service personnel records show that the veteran 
served in Vietnam, and his claims file shows he is service 
connected for post-traumatic stress disorder based on 
exposure to combat.  Hence, the veteran's own report that he 
sustained jungle rot during active service is sufficient.  
See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007).

The veteran's reports of medical examination and history at 
discharge from active service show no diagnoses, defects, 
complaints, or other findings concerning his skin, including 
his feet.  Thereafter, private medical records show that the 
veteran was treated for mycotic infections in the skin and 
nails of his feet as early as 1979, and was treated with 
total matrixectomy on all ten of this toenails in the early 
1980s.  The treating private physician stated in statements 
proffered in August 2003 and March 2007 that the veteran 
reported having served in Vietnam and that the infection he 
manifested was consistent with the type of topical tropical 
infection associated with Vietnam service.

In January 2008, the veteran underwent VA examination.  The 
examiner diagnosed status post matrixectomy of the lower 
digits due to onychomycosis.  However, the examiner stated he 
was unable to find that the veteran's bilateral foot 
condition was the result of jungle rot, because there was no 
evidence in the claims file, including in the service medical 
records, to show that the veteran had a skin disorder, a 
fungal disorder, or a foot disorder during active service.  
Onychomycosis or fungal nail conditions are common in many 
walks of life, the examiner explained, including for those 
individuals who have not traveled abroad.  The medical 
evidence, the examiner opined, simply did not uphold the 
veteran's claim.  The examiner stated he had reviewed the 
veteran's claims folder, including private treatment records 
and service medical records, in arriving at his opinion.

The private physician associated the veteran's then 
manifested mycotic infection with active service, but the 
medical evidence shows this was based on the veteran's 
reported history.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

Even finding that the veteran did have a condition described 
as jungle rot during active service, as the presumption 
afforded in 38 U.S.C.A. § 1154 allows, this does not resolve 
the essential problem in this case.  The essential problem in 
this case is that the medical evidence does not present a 
finding of an etiological connection between the veteran's 
active service and the presently manifested foot condition 
with removal of all ten toenails.  As the January 2008 
examiner explained, onychomycosis or fungal nail conditions 
are very common.  The veteran's report of medical examination 
at discharge did not note any findings of a bilateral foot 
condition.  Thereafter, the earliest medical evidence of 
record demonstrating a foot disability is the private 
physician's statement showing treatment for the veteran in 
1979-over 10 years following discharge from active service.  
Such a lapse of time weighs heavily against the veteran's 
claim. See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).

The veteran stated he was diagnosed and treated during active 
service with jungle rot and has exhibited the condition 
since.  While the veteran is competent to testify as to his 
symptoms, the record does not show he is a medical 
professional capable of diagnosing his foot condition or of 
determining its etiology.  Therefore, he is not competent to 
render such a determination. Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

There are no other medical opinions or findings establishing 
that the veteran's currently diagnosed bilateral foot 
condition with removal of all ten toenails is etiologically 
linked to his active service.

The preponderance of the evidence is against the claim for 
service connection for a bilateral foot condition with the 
loss of all ten toenails; there is no doubt to be resolved; 
and service connection is not warranted.


ORDER

Service connection for a bilateral foot condition to include 
the removal of all ten toenails, is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


